OFFICE ACTION
Allowance Subject Matter
Claims 1 and 3-19 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, Shimanuki et al (U.S. Patent 7,525,184) and Bonifield et al (U.S Patent 10,366,958) does not anticipate or suggest such limitations as: “the clip structure comprises: a first flat inclined part having a first end adhered to an upper surface of a chip pad provided on the semiconductor chip, the first flat inclined part being inclined part being inclined with respect to the upper surface of the chip pad; a first flat horizontal part extended from the first flat inclined part, the first flat horizontal part being parallel to the upper surface of the chip pad; a second flat inclined part extended from the first flat horizontal part, the second flat inclined part being inclined with respect to an upper surface of the lead; and a second flat horizontal part extended from the second flat inclined part and adhered to an upper surface of the lead, the second flat horizontal part being parallel to the upper surface of the lead, wherein the first end of the first flat inclined part has an upper surface, a cut surface, and a lower surface, and wherein an edge formed by the lower and cut surfaces of the first end is embedded in a third adhesive layer provided on the upper surface of the chip pad” (as applied to Claim 1); and “each lead comprises: a first flat inclined part having a first end adhered to an upper surface of corresponding chip pad, the first flat inclined part being inclined with respect to the upper surface of the chip pad; a first flat horizontal part extended from the first flat inclined part, the first flat horizontal part being parallel to the upper surface of the chip pad; a second flat inclined part extended from the first flat horizontal part, the second flat inclined part being inclined with respect to a lower surface of the semiconductor chip; and a second flat horizontal part extended from the second flat inclined part, the second flat horizontal part being parallel to the lower surface of the semiconductor chip, wherein a portion of the second flat horizontal part is exposed to the outside of the sealing member, wherein the first end of the first flat inclined part has an upper surface, a cut surface, and a lower surface, and wherein an edge formed by the lower and cut surfaces of the first end is embedded in a third adhesive layer provided on the surface of the chip pad” (as applied to Claim 18), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note: None of the cited arts in IDS 04/14/2020, 03/09/2021 & 11/14/2021 reads on pending claims.
 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 22, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815